DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered. Claims 1-20 filed 9/29/2022, are presented for examination.
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 15 and 20 filed on 9/29/2022 have been considered but they are not persuasive.
The examiner found some amended limitations are taught by references previous introduced.
In Remark page 9, L 7-9, applicant argued that None of the cited references, taken either singly or in combination, teaches or suggests that each prediction method determines how frames are generated and selected for provision to the application, as recited by Claims 1, 15 and 20.
The examiner respectfully disagrees with Applicant’s argument. In fact, in paragraph [0021] McLoughin  discloses “a "partial frame" refers to a portion of a full frame, e.g., a subset of pixels from the pixels that compose a full frame. In some instances, a "partial frame" includes a collection of pixels, e.g., a rectangular array of pixels from a larger array of pixels of the full frame. In other instances, a "partial frame" is represented as an array of pixels of an arbitrary shape, e.g., circle, triangle, based on designated objects within the full frame. For example, a "partial frame" for a "crosshair object" within a frame for a first person shooting game are the pixels that collectively represent the "crosshair object." In this regard, a shape of a "partial frame" can be dynamically determined based on graphical elements and/or objects that are present within the full frame” McLoughin teaches the system can use predicted partial frames to determine how frames are generated and in paragraph [0034], McLoughin, discloses “the system 100 can predict network traffic conditions during a streaming session, sensor data to be collected by the computing devices 130A-C, or other types of actions during a streaming session. In this regard, the system 100 uses the predictions to reduce latency associated with interactive streaming by performing certain actions that are likely to occur during an streaming session in advance instead of performing the actions in real-time during the streaming session” McLoughin teaches selected for provision to the application (the predicts to reduce latency associated with interactive streaming by performing certain actions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin et al (U.S. 2020/0084255 A1) in view of Boynes (U.S. 9,922,006 B1) and further in view of Mizrachi (U.S. 2011/0263332 A1) and further in view of Surti et al. (2018/0286105 A1).
Regarding Claim 1 (Currently amended), McLoughlin discloses a method  (McLoughlin, [0025] “the method”), of operating a graphics processing system on a server (McLoughlin, [0033] “The server system 120 includes a graphic processing unit” Mcloughlin teaches a sever includes an operating of a graphics processing unit) for providing frames over a communication (McLoughlin, [0079] [0099] “the server system 120 can provide the computing device 130 with the selected partial frames 262” and [0099] “A client and server are generally remote from each other and typically interact through a communication network” a server provides frames over communication network to a client) said graphics processing system being configured to process data for an application executed thereon to render frames for said application to be output for transmission over said communication (McLoughlin, [0081] FIG 5, the operations for prior streaming sessions of an application of a computing device (510), identifying a set of frames that are likely to be rendered (540), and providing the set of frames to the computing device (550)” a processing (400) is configured to operation for streaming sessions of an application to render a set of frames which is provided to the client device (a computing device) the method comprising: 
adaptively selecting a first prediction method from a plurality of prediction methods to be used for displaying frames based on said at least one of determined current network characteristics and current server characteristics (McLoughlin, [0010] “the system is capable of using artificial intelligence and/or machine learning techniques to perform the predictions disclosed throughout” Fig. 2B, [0055] The prediction module 124 selects a set of partial frames from the stored partial frames 120C based on the prediction data 254. the computing device 130 and/or the server system 120 can access and display a pre-rendered frame” and [0061] “the network 300 can receive as input a bitmap output representing a current rendered frame captured in the form of a bitmap on the computing device 130” and [0067] “The network 300 can also receive performance data relating to components of the server system 120…that may impact the ability to process requests for predictive frames, example, low capacity can change how many and which partial frames to deliver to the computing device 130 in response to a prediction. The network 300 can also use network performance as a variable in determining latency to help predict what partial frames can be effectively delivered” McLoughlin teaches a system can use the plurality of techniques to perform predictions (e.g. Fig. 2B, predicted inputs button1, button2) and apply a prediction module to select a first prediction from the prediction data (254) to be used for the selected partial frames (262) displaying on the computing device 130 (Fig. 2B) based on at least one of current network receives a current rendered frame and performance (characteristic latency), and current server performance (characteristic of server capacity), 
generating a plurality of frames based on said first prediction method (Mcloughlin, Fig. 2B, [0078] [0079] “Based on this prediction, the prediction module 124 selects frameset "A" corresponding to "BUTTON 1" from the stored partial frames 120C. the server system 120 can provide the computing device 130 with the selected partial frames 262, the computing device 130 to generate a display using at least one of the selected partial frames 262” the client (computing device 130) generates frames (262) based on a first prediction selecting frameset “A” corresponding to "BUTTON 1" from the stored partial frames 120C; and 
selectively providing, based on said first prediction method, one or more output frames from said plurality of frames to said application to be output for transmission over said communication (Mcloughlin, [0056] “in FIG. 2B, the prediction module 124 selects only those partial frames that are identified in the prediction data 254 as having confidence scores satisfying a threshold value… to select only those partial frames in frame set "A" that are mapped to "BUTTON 1". The prediction module 124 selects partial frames 262 based on this determination and generates rendering instruction 256” Mcloughlin teaches a prediction module select the frames set “A” (frames 262) based on a first prediction and generates rendering instruction 256 is provided to client (computing device 130) over a communication network between server 120 and client 130.
wherein said plurality of prediction methods each determines how frames are generated (McLoughlin, [0021] “a "partial frame" refers to a portion of a full frame, e.g., a subset of pixels from the pixels that compose a full frame. In some instances, a "partial frame" includes a collection of pixels, e.g., a rectangular array of pixels from a larger array of pixels of the full frame. In other instances, a "partial frame" is represented as an array of pixels of an arbitrary shape, e.g., circle, triangle, based on designated objects within the full frame. For example, a "partial frame" for a "crosshair object" within a frame for a first person shooting game are the pixels that collectively represent the "crosshair object." In this regard, a shape of a "partial frame" can be dynamically determined based on graphical elements and/or objects that are present within the full frame” the system can use predicted partial frames to determine how frames are generated and selected for provision to the application (McLoughin, [0034] the system 100 can predict network traffic conditions during a streaming session, sensor data to be collected by the computing devices 130A-C, or other types of actions during a streaming session. In this regard, the system 100 uses the predictions to reduce latency associated with interactive streaming by performing certain actions that are likely to occur during an streaming session in advance instead of performing the actions in real-time during the streaming session” McLoughin teaches selected for provision to the application (the predicts to reduce latency associated with interactive streaming by performing certain actions).
Mcloughlin discloses network latency bandwidth  (Mcloughlin, and the network receives relative capacity the server system via the graphics processing unit to process request for predictive frames ([0067]) and the network may conform to communication protocols such as the TCP/IP protocol ([0003]).
 	However, McLoughlin does not explicitly teach providing frames over a communication channel in a communication network.
determining at least one of current network characteristics of said communication network and current server characteristics of said server; 
said plurality of prediction methods comprises one or more negative latency techniques, one or more temporal anti-aliasing techniques, one or more machine learning super sampling techniques,  or one or more asynchronous space warp techniques or a combination thereof.
Boynes teaches providing frames over a communication channel in a communication network (Boynes, Col. 5 lines 25-30 “a plurality of content delivery streams may be delivered to a client device through the multiplexing of a plurality of data streams. Such multiplexing may include the interleaving of data frames from the plurality of streams of concurrent streams across a single channel e.g., across a single Transmission Control Protocol (TCP) connection” Boynes teaches providing frame over a communication channel, e.g. TCP connection.
determining at least one of current network characteristics of said communication network and current server characteristics of said server (Boynes; Col. 14 lines 41-43 “characteristics of a network available to communicate the first content item(s) 120 to the user device(s) 102, such as bandwidth, latency, speed” and Col. 16, lines 38-40 “the processing capabilities, speed, or other characteristics of the server device(s) 110 that serve the second content item(s) 122” and Col. 18, lines 51-52 “a latency in receiving the first content item(s) 120 from a remote server” and Col. 20 lines 30-31 “the processing capacity, speed, or other characteristics of the server device(s) 110 where the first content item(s) 120 are to be generated” and Col. 25 lines 14-17 “the first content item(s) 120 may be designated to be communicated to the user device 102 in one or more first communication frames of a frame sequence” and Col. 29 lines 30-33 “that such cached content items were cached recently enough that they may reflect the current versions of the content items available through the server device(s) 110” and Col. 29 lines 43- 45 “the order may be modified based on current network conditions (e.g., bandwidth, latency, and so forth) of one or more networks” Boynes teaches determining current network characteristics of communication such as bandwidth (current network condition), latency and current server (110 with current version) characteristics such as capabilities (power), capacity and latency to communicate (provide) frames to the client (user devices).
McLoughlin and Boynes are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of McLoughlin to combine with a network characteristics and a server characteristics (as taught by Boynes) in order to determine network characteristics and server characteristics because Boynes can provide network characteristics of communication such as bandwidth, latency and server characteristics such as capabilities (power), capacity and latency to communicate to the client (user devices) (Boynes, Col. 14 lines 41-43, Col. 16, lines 38-40). Doing so, it may reduce latency in communications, and may efficiently deliver information such as web content over a single connection to the client device (Boynes, Col. 5 lines 35-37]).
, said plurality of prediction methods comprises 
Mizrachi teaches one or more negative latency techniques (Mizrachi, abstract, “systems and apparatus for encoding and/or transmitting and/or decoding electronic video content. Some presently disclosed techniques may be particularly useful for reducing and/or eliminating gaming latency” and [0019] “The MPEG-2 Draft Standard provides temporal redundancy reduction through the use of various predictive tools” and [0389] “FIG. 5B, the prediction is carried out for a point in time tr3 after tr2--a point of time `far in the future.` In the example of FIG. 5B, a `negative latency` may be provided--i.e. the device receives at a point in time tr1 a description of a predicted view of the virtual universe for tr3 where (tr3>;tr1) Mizrachi teaches a prediction method includes one or more negative latency techniques for gaming services.
McLoughlin and Mizrachi are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of McLoughlin to combine with one or more negative latency techniques (as taught by Mizrachi) in order to provide a predict method of negative latency techniques because Mizrachi can provide a prediction method includes one or more negative latency techniques for gaming services (Mizrachi, abstract, [0019] [0389]). Doing so, it may provide techniques may be particularly useful for reducing and/or eliminating gaming latency (Mizrachi, [0001]).
Surti teaches one or more asynchronous space warp techniques (Suri, [0168] Advantageously, some embodiments may provide ML-based motion prediction. Some embodiments may also be useful for asynchronous space warp (ASW) applications. For ASW, motion prediction of moving objects in a scene may help determine where these objects will ultimately be space-warped on the screen” and [0219] For example, some embodiments may determine the position, size and/or shape of the area of foveation (e.g. circle/ellipse) based on a prediction for where pixels of interest (i.e. to be rendered at fine detail) will ultimately be visible inside the user's fovea region after asynchronous space warp (ASW) and/or asynchronous time warp (ATW) is applied to the rendered image and displayed on the screen” Surti teaches a prediction method includes one or more asynchronous space warp techniques.
McLoughlin and Surti are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of McLoughlin to combine with one or more asynchronous space warp techniques (as taught by Surti) in order to provide a prediction method of asynchronous space warp techniques because Surti can provide a prediction method includes one or more asynchronous space warp techniques (Surti, [0168] [0219]). Doing so, it may help determine where these objects will ultimately be space-warped on the screen (Surti, [0168]).
Regarding Claim 4, McLoughlin as modified discloses the method of claim 1, wherein said first prediction method comprises generating said plurality of frames as a plurality of frame sequences, wherein each frame sequence comprises a respective sequence of one or more frames corresponding to a different predicted future state for said application (Mcloughlin, [0040] “FIG. 2B, the prediction module 124 identifies a set of pre-rendered frames corresponding to predicted user input…occur in a streaming session, the prediction module 124 can determine simulated network configurations based on predicted network traffic condition, generate speculative application configurations based on predicted application states during a streaming session” the prediction module identifies a set of pre-rendered frames corresponding to predicted user input and based on predicted application states during a streaming session) and wherein selectively providing one or more output frames comprises selectively providing a subset of said generated frame sequences corresponding to a respective subset of predicted future states for said application (Mcloughlin, [0051] “the system uses user inputs received during a streaming session to predict subsequent user inputs during the streaming session. The predicted user inputs can be used to provide the computing device 130 with pre-rendered frames corresponding to the predicted inputs” the predict subsequent user inputs can be used to provide a subset of pre-rendered frames (generated frame sequence) corresponding to the predicted inputs.
Regarding Claim 6, McLoughlin as modified discloses the method of claim 1, wherein said first prediction method comprises providing each of said one or more output frames with respective extrapolation information, wherein said extrapolation information is used for generating a predicted frame by applying said first prediction method to said one or more output frames (McLoughlin, [0044] “the system 100 can be configured to make different types of speculative predictions relating to a streaming session, which refers to predictions made based on the output of the neural network 122, e.g., predicted user inputs, predicted network traffic conditions, predicted application states, etc.” and [0051] “The predicted user inputs can be used to provide the computing device 130 with pre-rendered frames corresponding to the predicted inputs” Mcloughlin teaches extrapolation information (types of speculation predictions) is used for generated a predicted frame (pre-rendered frame) to provide to the client.
Regarding Claim 7, McLoughlin as modified discloses the method of claim 6, does not explicitly teach wherein said extrapolation information comprises one or more of: image data corresponding to a respective output frame (McLoughlin, [0013] "content" includes interactive content such as images, that adjust the display of content based on processing input provided by a user” and [0065] “the network 300 can receive as input a bitmap output representing a current rendered frame captured in the form of a bitmap (or any other format) on the computing device 130” the input a bitmap of content image data corresponding to output representing a current rendered frame captured in the form of a bitmap on the computing device 130); one or more motion vectors, each representing a motion of a region of a respective output frame; or depth information comprising a depth of one or more region of a respective output frame.  
Regarding Claim 8, McLoughlin as modified discloses the method of claim 6, wherein said generated plurality of frames comprises a sequence of frames, and selectively providing one or more output frames from said generated plurality of frames to said application comprises providing a subset of frames from said sequence of frames, and said predicted frame corresponds to a frame from said sequence of frames other than said subset of frames (McLoughlin, [0045] the system can predict that the user has not provided enough input data to make a sufficiently accurate prediction on future user inputs in subsequent streaming sessions. In such instances, the system can continue to accumulate user input data until it predicts that enough user input information is available to predict future user inputs” McLoughlin teaches if the predictive frame has not provided enough input data in streaming sessions, the system can continue to provide as subset of frame to accumulate user input data until it predicts that enough user input information.
Regarding Claim 9, McLoughlin as modified discloses the method of claim 6, wherein said predicted frame corresponds to an unsent frame that is a frame from said generated plurality of frames other than said one or more output frames, the method further comprising: 
generating a predicted frame by applying said first prediction method using said extrapolation information (McLoughlin, [0044] “the system 100 can be configured to make different types of speculative predictions relating to a streaming session, which refers to predictions made based on the output of the neural network 122, e.g., predicted user inputs, predicted network traffic conditions, predicted application states, etc.” and [0051] “The predicted user inputs can be used to provide the computing device 130 with pre-rendered frames corresponding to the predicted inputs” Mcloughlin teaches extrapolation information (types of speculation predictions) is used for generated a predicted frame (pre-rendered frame) to provide to the client, and 
determining a difference between said predicted frame and said unsent frame (McLoughlin, [0056] “in FIG. 2B, the prediction module 124 selects only those partial frames that are identified in the prediction data 254 as having confidence scores satisfying a threshold value… not select partial frames in frame set "B" that are mapped to "BUTTON 2." McLoughlin teaches the different with a predetermined threshold, a threshold score of 0.6 can be used to select in frame set "A" that are mapped to "BUTTON 1" are sent, and a threshold score of 0.32 can be used to select in frame set "B" that are mapped to "BUTTON 2" are not sent (Fig. 2B).
Regarding Claim 10, McLoughlin as modified discloses the method of claim 9, further comprising comparing said difference with a predetermined threshold, and, if it is determined that said difference is at or above said predetermined threshold, providing said unsent frame and/or said difference to said application to be output for transmission (McLoughlin, [0056] “in FIG. 2B, the prediction module 124 selects only those partial frames that are identified in the prediction data 254 as having confidence scores satisfying a threshold value. For example, a threshold score of 0.6 can be used to select only those partial frames in frame set "A" that are mapped to "BUTTON 1" and not select partial frames in frame set "B" that are mapped to "BUTTON 2." McLoughlin teaches the different with a predetermined threshold, a threshold score of 0.6 can be used to select in frame set "A" that are mapped to "BUTTON 1" are sent, and a threshold score of 0.32 can be used to select in frame set "B" that are mapped to "BUTTON 2" are not sent (Fig. 2B).
Regarding Claim 11, McLoughlin as modified discloses the method of claim 1, further comprising adaptively selecting a second prediction method from said plurality of prediction methods to be used in conjunction with said first prediction method for displaying frames based on said at least one of determined current network characteristics and current server characteristics (McLoughlin, [0045] The system 100 can also be configured to make secondary predictions, which refer to predictions the system executes in the process of making a primary prediction based on available input information. For example, a secondary prediction might involve predicting when the system 100 has accumulated enough input information to make a sufficiently accurate primary prediction” and [0046] “requests can be dynamically rerouted from a current environment with low capacity to other computing resources in the content delivery network that have higher capacity to meet the demands specified by the requests” McLoughlin teaches adaptively selecting a second prediction (secondary predictions) in conjunction with the first prediction (primary prediction) based on available input information) on the current network and current server) wherein said plurality of frames are generated based on said first prediction method and said second prediction method, and said one or more output frames are selectively provided to said application based on said first prediction method and said second prediction method (McLoughlin, [0045] “the system can predict that the user has not provided enough input data to make a sufficiently accurate prediction on future user inputs in subsequent streaming sessions. In such instances, the system can continue to accumulate user input data until it predicts that enough user input information is available to predict future user inputs” the system can continue to accumulate user input data (out frames based on the primary prediction) to make a sufficiently accurate on secondary prediction (prediction on future user inputs) in subsequent streaming sessions.
Regarding Claim 12, the method of claim 1, McLoughlin does not explicitly teach further comprising: applying a compression algorithm to said one or more output frames; and outputting the compressed output frames for transmission.  
However, Boynes teaches applying a compression algorithm to said one or more output frames (Boynes, Col. 25 lines 60-67 “altering a compression algorithm employed to compress the first content item(s) 120, altering the compression may include employing a different compression dictionary for various frames” applying a compression algorithm to frames ; and outputting the compressed output frames for transmission (Boynes, Col. 26 lines 19-20 “when the first content item(s) 120 become available) the first frames carrying the first content item(s) 120 may be sent to the user device 102” outputting the compressed frame to the client device.
McLoughlin and Boynes are combinable see rationale in claim 1.
Regarding Claim 14, McLoughlin as modified discloses the method of claim 1, further comprising repeating said determining at least one of network characteristics and server characteristics and the adaptive selection of a first prediction method: periodically at a predetermined interval; or upon detecting a change in said at least one of current network characteristics and current server characteristics (McLoughlin, [0065] “the network 300 can receive as input a bitmap output representing a current rendered frame captured in the form of a bitmap (or any other format) on the computing device 130” and [0067] The network 300 can also receive performance data relating to components of the server system 120, that may impact the ability to process requests for predictive frames, example, low capacity can change how many and which partial frames to deliver to the computing device 130 in response to a prediction, which can be used to predict partial frames if the request can be dynamically rerouted in the system that have higher capacity to meet network demand” McLoughlin teaches repeating the determining upon detecting a change in at least one of current network characteristic (330, receive a current rendered frame) and current server characteristic e.g. the capacity to process request for predictive frames from low capacity to higher capacity to meet network demand.
Regarding Claim 15 (Currently amended), McLoughlin as modified discloses a computer-implemented method (Mcloughlin, [0031] “the computer-implemented methods”) of displaying frames for an application at a client device connected to a server via a communication (McLoughlin, Fig. 2B, [0079] “the server system 120 can provide the computing device 130 with the selected partial frames 262, the computing device 130 to generate a display using at least one of the selected partial frames 262” and [0099] “A client and server are generally remote from each other and typically interact through a communication network” a server provides frames over communication network to a client for displaying (Fig. 2B), the method comprising: 
receiving a plurality of input frames and an indication indicating a first prediction method selected from a plurality of prediction methods to be applied to said plurality of input frames (Mcloughlin, [0078] in FIG. 2B, the prediction data 254 outputted by the neural network 122 indicates that a user will select "BUTTON 1". Based on this prediction, the prediction module 124 selects frameset "A" corresponding to "BUTTON 1" and [0079] “the server system 120 can provide the computing device 130 with the selected partial frames 262” Fig. 2B shows Mcloughlin teaches the client device (130) receives plurality of input frames (Frame set A, Frame set B, etc. (308) and indicating a first prediction method (predicted input select button with selected Frame A (262) from plurality of prediction methods (select button 1, select button 2, ect.) to be applied to plurality of input frames”; 
at the client device (Mcloughlin, Fig. 2A, [0079] “the computing device 130 to generate a display using at least one of the selected partial frames 262” McLoughlin teaches the client device 130:
applying said first prediction method to said plurality of input frames to process one or more frames for display (McLoughlin, Fig. 4, [0078] The process 400 includes the operation of selecting a set of pre-rendered frames corresponding to the set of predicted inputs (440)” and Fig. 2a, 2B, [0079] “The process 400 includes the operation of providing the set of pre-rendered frames for output (450). For example, the server system 120 can provide the computing device 130 with the selected partial frames 262. the computing device 130 to generate a display using at least one of the selected partial frames 262 ” McLoughlin teaches the client (130) applies (render) the first prediction to the set of input frames (e.g. the first predicted input with selected frame set 262, A, mapped by button 1, Fig. 2B), wherein the server 120 provides frames 262 to client 130 for display; and 
outputting said one or more frames for display (McLoughlin, Fig. 2B, [0079] “the server system 120 can provide the computing device 130 with the selected partial frames 262, the computing device 130 to generate a display using at least one of the selected partial frames 262” outputting frames 262 for display.  
However, McLoughlin does not explicitly teach providing frames over a communication channel in a communication network.
Boynes teaches providing frames over a communication channel in a communication network (Boynes, Col. 5 lines 25-30 “a plurality of content delivery streams may be delivered to a client device through the multiplexing of a plurality of data streams. Such multiplexing may include the interleaving of data frames from the plurality of streams of concurrent streams across a single channel e.g., across a single Transmission Control Protocol (TCP) connection” Boynes teaches providing frame over a communication channel, e.g. TCP connection.
McLoughlin and Boynes are combinable see rationale in claim 1.
wherein said plurality of prediction methods each determines how frames are generated and selected for provision to the application, said plurality of prediction methods comprises one or more negative latency techniques, one or more temporal anti-aliasing techniques, one or more machine learning super sampling techniques, or one or more asynchronous space warp techniques, or a combination thereof.
Claim 15 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 16, McLoughlin as modified discloses the method of claim 15, wherein said plurality of input frames corresponds to a plurality of frame sequences each corresponding to a different predicted future state for said application, wherein applying said first prediction method to said plurality of input frames comprises selecting a frame sequence based on user input at said client device (McLoughlin, [0045] “the system can predict that the user has not provided enough input data to make a sufficiently accurate prediction on future user inputs in subsequent streaming sessions. In such instances, the system can continue to accumulate user input data until it predicts that enough user input information is available to predict future user inputs” the system can predict the input frame may not be provide enough to a different predicted future state, then selecting a subsequent frame to make a sufficiently accurate prediction on future user inputs in subsequent streaming sessions
Regarding Claim 18, McLoughlin discloses the method of claim 15, further comprising receiving extrapolation information for said plurality of input frames, wherein applying said first prediction method to said plurality of input frames comprises, for each input frame: 
determining one or more objects in said input frame (Mcloughlin, [0021] “a shape of a "partial frame" can be dynamically determined based on graphical elements and/or objects that are present within the full frame” determine objects that are present within the full frame; 
determining motion of each determined object in said input frame using said extrapolation information (McLoughlin, [0022] “A partial video segment can represent, for example, movement of a graphical element that is displayed within content, or a change to an appearance of a graphical element” determining the movement of object using the extrapolation information such as a video segment; and 
extrapolating a predicted frame based on said determined motion of each determine object (McLoughlin, [0022] “The predicted change can be based on various factors, including user input provided by the user. For example, if the system determines, based on received user input data, that a user is likely to move a "crosshair object" toward the left side of a display of the content” the partial video segment as an extrapolating received in user input data can predict change of object in frame, e.g. move a "crosshair object" toward the left side of a display of the content.
Regarding Claim 19, McLoughlin as modified discloses the method of claim 18, further comprising: 
receiving a difference between said predicted frame and an expected frame, and correcting said predicted frame based on said difference (McLoughlin, [0045] the system can predict that the user has not provided enough input data to make a sufficiently accurate prediction on future user inputs in subsequent streaming sessions. In such instances, the system can continue to accumulate user input data until it predicts that enough user input information is available to predict future user inputs” McLoughlin teaches if the predictive frame has not provided enough input data of an expected frame in streaming sessions, the system can continue to provide as subset of frame to accumulate user input data until it predicts that enough user input information; or receiving an expected frame and replacing said predicted frame by said expected frame.  
Regarding Claim 20 (Currently amended), McLoughlin as modified discloses a computer-implemented method (Mcloughlin, [0031] “the computer-implemented methods”) of displaying frames for an application at a client device connected to a server via a communication (McLoughlin, Fig. 2B, [0079] “the server system 120 can provide the computing device 130 with the selected partial frames 262, the computing device 130 to generate a display using at least one of the selected partial frames 262” and [0099] “A client and server are generally remote from each other and typically interact through a communication network” a server provides frames over communication network to a client for displaying (Fig. 2B), the method comprising: 
at the client device (Mcloughlin, [0003] “Each client can transmit data indicative of user input to the server”:
receiving one of a plurality of input frames (Mcloughlin, [0078] in FIG. 2B, the prediction data 254 outputted by the neural network 122 indicates that a user will select "BUTTON 1". Based on this prediction, the prediction module 124 selects frameset "A" corresponding to "BUTTON 1" and [0079] “the server system 120 can provide the computing device 130 with the selected partial frames 262”; 
determining a prediction method to be applied to said plurality of input frames based on at least one of the received input frames (McLoughlin, Fig. 4, [0078] The process 400 includes the operation of selecting a set of pre-rendered frames corresponding to the set of predicted inputs (440)” and [0079] “The process 400 includes the operation of providing the set of pre-rendered frames for output (450). For example, the server system 120 can provide the computing device 130 with the selected partial frames 262” McLoughlin teaches applying the first prediction to the set of pre-rendered frames input, server 120 provides frames 262 to client 130 for display) and performance characteristics of said client device (McLoughlin, [0006] “The streaming performance of interactive content streaming systems can depend on certain network conditions that produce latency, latency perceptible by a user can reduce the interactivity of content being streamed to a computing device, an interactive content streaming system can reduce the resolution of video streamed to a client device if network bandwidth becomes limited during streaming” based on performance characteristics of client device e.g. low latency and limited bandwidth) for receiving input frames; 
applying the determined prediction method to said plurality of input frames to process one or more frames for display (McLoughlin, Fig. 4, [0078] The process 400 includes the operation of selecting a set of pre-rendered frames corresponding to the set of predicted inputs (440)” and [0079] “The process 400 includes the operation of providing the set of pre-rendered frames for output (450). For example, the server system 120 can provide the computing device 130 with the selected partial frames 262” McLoughlin teaches applying the first prediction (a determined prediction) to the set of pre-rendered frames input, server 120 provides frames 262 to client 130 for display; and 
outputting said one or more frames for display (McLoughlin, Fig. 2B, [0079] “the server system 120 can provide the computing device 130 with the selected partial frames 262, the computing device 130 to generate a display using at least one of the selected partial frames 262” outputting frames 262 for display.  
However, McLoughlin does not explicitly teach providing frames over a communication channel in a communication network.
Boynes teaches providing frames over a communication channel in a communication network (Boynes, Col. 5 lines 25-30 “a plurality of content delivery streams may be delivered to a client device through the multiplexing of a plurality of data streams. Such multiplexing may include the interleaving of data frames from the plurality of streams of concurrent streams across a single channel e.g., across a single Transmission Control Protocol (TCP) connection” Boynes teaches providing frame over a communication channel, e.g. TCP connection.
McLoughlin and Boynes are combinable see rationale in claim 1.
wherein said plurality of prediction methods each determines how frames are generated and selected for provision to the application, said plurality of prediction methods comprises one or more negative latency techniques, one or more temporal anti-aliasing techniques, one or more machine learning super sampling techniques, or one or more asynchronous space warp techniques, or a combination thereof.
Claim 20 is substantially similar to claim 1 is rejected based on similar analyses.
Claims 2, 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin et al (U.S. 2020/0084255 A1) in view of Boynes (U.S. 9,922,006 B1) and further in view of Mizrachi (U.S. 2011/0263332 A1) and further in view of Surti et al. (2018/0286105 A1) and further in view of Kim et al. (U.S. 2021/0377866 A1).
Regarding Claim 2, the method of claim 1, McLoughlin as modified does not explicitly teach further comprising determining a transmission frame rate at which frames are to be transmitted over said communication channel based on said at least one of determined current network characteristics and current server characteristics, and outputting said one or more output frames for transmission at said transmission frame rate.  
However, Kim teaches determining a transmission frame rate at which frames are to be transmitted over said communication channel based on said at least one of determined current network characteristics and current server characteristics (Kim, [0016] “the apparatus may stream corresponding video for a user to view in a continuous stream of video frames at a particular frame rate. Meanwhile, the apparatus may do so while modulating its consumption of at least some power resources by off and on monitoring certain network communication channel for video data corresponding to the ongoing video stream” and [0038] [0039] “a UE or external server, the UE reproduces the XR video frame based on a set of downlink (DL) transmissions (e.g., bursts of XR content)” and [0042] L 1, 2, 6 “NR access may support various wireless communication services. This can include targeting wide bandwidth (e.g. 80 MHz)…latency and reliability requirements” and [0208] "the precise expected XR video frame transmission based on the frame rate of the XR content stream (e.g., 60 Hz, 120 Hz, etc.)" Kim teaches determining a transmission at a particular frame rate at which a video frames is transmitted over a certain communication channel based on current network characteristics (bandwidth, latency) and current server characteristics (sever power) and outputting said one or more output frames for transmission at said transmission frame rate (Kim, [0171] FIG. 8 is a conceptual illustration of an example traffic flow 800 for communication of packets… That is, the rate at which the XR video frames are generated and/or transmitted may correspond to a predetermine frame rate (in Hz)” Kim teaches server can generate XR video frames and transmit frames correspond to a predetermine frame rate (in Hz).
McLoughlin, Boynes, Mizrachi, Surti and Kim are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of McLoughlin to combine with a transmission frame rate (as taught by Kim) in order to determine a transmission frame rate at which frames are to be transmitted over a communication channel because Kim can provide determining a transmission at a particular frame rate at which a video frames is transmitted over a certain communication channel based on network characteristics (bandwidth, latency) and server characteristics (sever power) (Kim, [0016], [0038] [0039]). Doing so, it may provide means for operating in the low-power state (power saving) until a time corresponding to an expected beginning of transmission of a next video frame (Kim, [0010]).
Regarding Claim 3, the method of claim 1, McLoughlin as modified does not explicitly teach wherein said plurality of frames are generated based on a display frame rate at which frames are to be displayed at said client device.  However, Kim teaches wherein said plurality of frames are generated based on a display frame rate at which frames are to be displayed at said client device (Kim, [0038] “The XR application may then render a view of virtual content based on the user's pose, and cause the UE to draw the view (e.g., an XR video frame) on a display according to a predetermined frame rate for a video stream” Kim teach rendering XR video frame on a display according to a predetermined frame rate for a video stream on client.
McLoughlin, Boynes, Mizrachi, Surti and Kim are combinable see rationale in claim 2.
Regarding Claim 13, the method of claim 2, McLoughlin as modified does not explicitly teach wherein said plurality of frames are generated based on a display frame rate at which frames are to be displayed at said client device, and wherein said transmission frame rate is set to be: same as said display frame rate; less than said display frame rate; or half of said display frame rate.
However, Kim teaches wherein said plurality of frames are generated based on a display frame rate at which frames are to be displayed at said client device (Kim, [0038] “The XR application may then render a view of virtual content based on the user's pose, and cause the UE to draw the view (e.g., an XR video frame) on a display according to a predetermined frame rate for a video stream” Kim teach rendering XR video frame on a display according to a predetermined frame rate for a video stream on client, and wherein said transmission frame rate is set to be: same as said display frame rate; less than said display frame rate; or half of said display frame rate (Kim, [0113] “non-limiting example, the FGP may be 16.67 ms, which may correspond to a 60 Hz frame rate. In another illustrative and non-limiting example, the FGP may be 8.33 ms, which may correspond to a 120 Hz frame rate” the transmission frame can be set to be half of display frame rate (e.g. 60 Hz vs 120 Hz).
McLoughlin, Boynes, Mizrachi, Surti and Kim are combinable see rationale in claim 2.
Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin et al (U.S. 2020/0084255 A1) in view of Boynes (U.S. 9,922,006 B1) and further in view of Mizrachi (U.S. 2011/0263332 A1) and further in view of Surti et al. (2018/0286105 A1) and further in view of Masterson et al. (U.S. 8,582,650 B1).
Regarding Claim 5, the method of claim 1, McLoughlin as modified does not explicitly teach wherein said image quality at which said plurality of frames is to be generated is determined based on said at least one of determined current network characteristics and current server characteristics (Mcloughlin, [0013] “a user provides input to access the "content" includes interactive content such as images, that adjust the display based on processing input provided by a user” and [0046] “the system 100 is capable of prioritizing the computing approach and specific resources within the content delivery network to optimize the quality of service. For example, requests can be dynamically rerouted from a current environment with low capacity to other computing resources in the content delivery network that have higher capacity to meet the demands specified by the requests” the quality of an image at frames can be improved based on at least one of determined network characteristics such as current network capacity transmission and current server characteristics (low capacity to higher capacity).
However, McLoughlin does not explicitly teach wherein said first prediction method comprises generating said plurality of frames at an image quality lower than the image quality for display, and providing each of said one or more output frames with respective one or more motion vectors, wherein each motion vector represents a motion of a region of the output frame to be used for predicting a position of the region.
Masterson teaches wherein said first prediction method comprises generating said plurality of frames at an image quality lower than the image quality for display, and providing each of said one or more output frames with respective one or more motion vectors, wherein each motion vector represents a motion of a region of the output frame to be used for predicting a position of the region (Masterson, Fig. 3, Col. 8 lines 62-67, Col 9, lines 1-2, lines 5-6 “Frames of the input stream are converted 710 from the first compression format to an intermediary compression format. When the conversion occurs, motion vectors are extracted from the input stream. Generally, the motion vectors describe the motion of objects between frames. For example, a football trajectory can be described using mathematical vectors… Image enhancement is performed 720 in the intermediary format with compression parameters” Masterson teaches a conversion unit converts frames with an intermediary compression format for outputting frames with respective motion vectors describe the motion of objects between frames, motion vectors can be used for predicting a position of the region, e.g. a football trajectory can be described using mathematical vectors and images are enhanced with higher quality.
McLoughlin, Boynes, Mizrachi, Surti and Masterson are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of McLoughlin to combine with motion vectors (as taught by Masterson) in order to provide output frames with respective one or more motion vector because Masterson can provide converting frames with an intermediary compression format for outputting frames with respective motion vectors describe the motion of objects between frames, motion vectors can be used for predicting a position of the region, e.g. a football trajectory can be described using mathematical vectors and images are enhanced with higher quality (Masterson, Fig. 3, Col. 8 lines 62-67, Col 9, lines 1-2, lines 5-6). Doing so, it may provide a processing include image enhancement, scaling, bit rate adjustments, encoding, and the like (Masterson, Col. 2 lines 15-17).
Regarding Claim 17 the method of claim 15, McLoughlin as modified does not explicitly teach further comprising receiving one or more motion vectors for a plurality of regions for said plurality of input frames, wherein each motion vector represents a motion of a region of a respective input frame, wherein applying said first prediction method to said plurality of input frames comprises predicting a position of each region of the plurality of regions using a respective motion vector to render said one or more frames for display at a higher image quality than said plurality of input frames.  
However, Masterson teaches receiving one or more motion vectors for a plurality of regions for said plurality of input frames, wherein each motion vector represents a motion of a region of a respective input frame (Masterson, Fig. 3, Col 9, lines 1-2, “When the conversion occurs, motion vectors are extracted from the input stream. Generally, the motion vectors describe the motion of objects between frames. For example, a football trajectory can be described using mathematical vectors” motion vectors can be used for predicting a position of the region, e.g. a football trajectory can be described using mathematical vectors and images, wherein applying said first prediction method to said plurality of input frames comprises predicting a position of each region of the plurality of regions using a respective motion vector to render said one or more frames for display at a higher image quality than said plurality of input frames (Masterson, Col. 6 lines 19-22, lines 27-30, lines 33-34 “Frame converter 310 extracts information during compression such as motion vectors that are fed to components further down the pipeline. Image enhancer 320 processes frames in a compressed, removes mosquito noise, blockiness and other artifacts, and can deinterlace field-based images…to optimize quality” using a motion vector couple with an image enhance tor improve a higher image quality of input frames.
McLoughlin, Boynes, Mizrachi, Surti and Masterson are combinable see rationale in claim 5
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611